After the foregoing opinion had been given a reargument by briefs filed was allowed on the application of the respondent, William C. Bucklin, whereupon the court filed the following rescript.
We see no reason to alter the opinion formerly expressed by us in this case, that Eliza Sherman is entitled to the accumulations of income from her share of the property devised by the will of her grandfather. Her share is given in trust for her use and benefit which entitles her to the income, and though there is a provision for the accumulation during her minority, it seems to us that such accumulation must be for her benefit solely. We find nothing in the will which imports that it is to be added to her share for the purpose of increasing it. The gift over under item 8, in case of her death without a child or more remote issue, is a gift over of "said part of said trust estate so then held in trust for such deceased," and the meaning of the words "said trust estate" is the trust estate given by the will. *Page 386